DISH NETWORK CORPORATION 9601 South Meridian Boulevard Englewood, Colorado 80112 July 1, 2011 Via EDGAR Larry Spirgel Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:DISH Network Corporation Form 10-K for the fiscal year ended December 31, 2010 Filed February 24, 2011 File No. 000-26176 Dear Mr. Spirgel: Per my telephone conversion with Brandon Hill on Friday, July 1, 2011, DISH Network Corporation plans to respond to the comments contained in the June 28, 2011 letter from the Securities and Exchange Commission on or before July 27, 2011.Should you have any questions or concerns, please feel free to contact me at (720) 514-5297. Sincerely, /s/ Brandon Ehrhart Brandon Ehrhart Vice President and Associate General Counsel cc:Brandon Hill, SEC John Zitko, SEC Sharon Virga, SEC Ivette Leon, SEC 9601 South Meridian Blvd., Englewood, CO 80112Tel: 303.723.1000Fax:303.723.1299
